       Case
        Case2:18-cr-00292-DWA
             2:18-cr-00292-DWA Document
                                Document254-1
                                         255 Filed
                                              Filed07/17/20
                                                    07/16/20 Page
                                                              Page11ofof11




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  )
                                          )
       v.                                 )      Criminal No. 18-29
                                          )
ROBERT BOWERS                             )

                                   ORDER OF COURT
                                                                                 ,
       Upon consideration of Robert Bowers’ Motion to File Under Seal a Request to

Extend the Deadline for Filing Venue Challenges, it is hereby ORDERED that the motion

is GRANTED.

       It is further ORDERED that any response to the motion should likewise be filed

under seal.

       It is further ORDERED that the parties are not required to file a redacted version of

the documents.

 July 17, 2020
________________                                 ________________________________
Date                                             Donetta W. Ambrose
                                                 United States Senior District Judge
